Citation Nr: 0708239	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-25 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for 
osteochnodritis dissecans of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1991 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

The veteran's left knee disability is manifested by 
complaints of pain with minimal limitation of motion.  There 
is no evidence showing subluxation, instability or semilunar 
dislocation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service- 
connected left knee disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. At 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, NO. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in a letter mailed in 
May 2003, prior to the RO's initial adjudication of the 
claim.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for his left knee disability, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating for 
a left knee disability is not warranted.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to that element of the claim was no more 
than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained available service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability. The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability. In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In a June 1992 rating decision, the RO awarded the veteran 
service connection for osteochondritis dissecans of the left 
knee.  A 10 percent evaluation was assigned, effective March 
5, 1992.  The current claim for an increased rating was 
received in January 2003.

In response to his claim, the veteran was afforded a VA 
examination in June 2003.  At that time, the veteran reported 
pain in the left knee with stiffness, swelling, redness and 
giving out of the knee.  The veteran also reported that his 
pain was precipitated by standing and walking and that it 
occurred on a daily basis; could last for up to 45 minutes at 
a time; and was at a level of 10/10 at all times.  The 
veteran reported that he used Motrin, heat and pain cream to 
treat his pain and that he had made use of a knee brace in 
the past.  The veteran also reported that he had his left 
knee drained in the past.  In addition, the examiner noted 
the veteran's previous arthroscopic surgery in 1992, at which 
time he had hardware placed in his knee.  The veteran had a 
bone fragment and the hardware removed from his knee in 1993.  

On physical examination, the veteran was found to be 
ambulatory without mechanical aide.  The examiner also noted 
that the veteran had a mildly antalgic gait and normal 
posture.  His knees were symmetrical.  There was a slight 
varus deformity bilaterally but there was negative swelling, 
crepitus, effusion and erythema.  The examiner also noted 
that the veteran had medial left knee joint line tenderness 
and that he was unable to squat or duck walk.  The veteran 
demonstrated range of motion of the left knee of extension to 
0 degrees and flexion to 70 degrees, indicating that he was 
in too much pain to move the knee beyond that point.  The 
examiner also noted that the veteran resisted passive range 
of motion testing.  Motor strength was 5/5 bilaterally, 
including quadriceps.  There was no atrophy and varus, valgus 
and drawer tests were negative bilaterally.  The examiner 
indicated that there was a click during McMurray's testing on 
the left knee.  Deep tendon reflexes were 1+ bilaterally and 
functionally, the veteran flexed his left knee minimally with 
two-pound weights on his ankles 20 times.  The examiner also 
had the veteran climb stairs and he noted that the veteran 
was able to go up once and down once with some difficulty.

Bilateral knee X-rays showed evidence of minimal degenerative 
joint disease on the right and mild degenerative joint 
disease on the left.

The examiner diagnosed the veteran with bilateral 
degenerative joint disease and noted that although the 
veteran reported pain, there were no objective signs of 
inflammation on examination.  The examiner also noted that 
the veteran's disability does not affect his activities of 
daily living.

In a July 2003 rating decision, the RO denied the veteran's 
claim for an increased rating for his left knee disability.  
The veteran filed a notice of disagreement with the RO's 
decision in December 2003.

In June 2004, the veteran filed a Form 9, Substantive Appeal 
to this Board, contending that an increased evaluation is 
warranted pursuant to 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.21 and 4.71, Diagnostic Code 5257.

In August 2004, the veteran was afforded another VA 
examination.  At that time, the veteran reported constant, 
achy pain in his left knee as well as constant swelling and 
redness.  He also reported that the knee would lock and give 
way.  The veteran reported that his knee pain was 
precipitated by weightbearing and weather changes and that he 
experience the reported symptoms daily at a severity of 7-
8/10.  The veteran also reported using Motrin, Tylenol and 
physical therapy 3 times per day to treat his symptoms and 
that he used a cane and a knee support when needed.  
With regard to the effects of his disability on activities of 
daily living, the veteran reported that he occasionally 
needed assistance with dressing and although he worked 31 
hours per week, he reported losing 12 days of work per month 
due to his left knee disability.  The veteran did not report 
any flare-ups at that time.

On physical examination, the veteran was found to be 
ambulatory without mechanical aide.  He was also noted to 
have a slight intermittent gait abnormality and a normal 
posture.  His knees were asymmetrical with a slight valgus 
deformity and the left knee was slightly larger than the 
right.  There examiner noted that there was no swelling, 
crepitus, effusion or erythema and no joint laxity.  The 
examiner also noted that the veteran had left anteromedial 
knee tenderness but he was able to half squat.  In addition, 
the examiner noted that the veteran had an intermittent limp 
which was noted during the examination of his gait but was 
not present prior to or after the examination.  

The veteran demonstrated range of motion of the left knee of 
0 degrees of extension and 90 degrees of flexion.  He had 
pain at the end point and passive range of motion to 110 
degrees which was also painful.  Motor strength was 4/5 on 
the left with poor effort.  Varus, valgus and McMurray tests 
were all negative and the pinch test on the left was 
positive.  His deep tendon reflexes were 2+ bilaterally.  
During repetitive use testing, the veteran was asked to flex 
both knees with 2 pound weights on his ankles.  He was able 
to complete 12 out of 20 repetititions but stopped due to 
pain in the left knee.  The examiner also noted that the 
veteran had no weakness, fatigue or lack of endurance.  
During a stair climbing test, the veteran was able to 
complete one incline and one decline with difficulty.

Bilateral X-rays of the knees were normal at that time.

The examiner diagnosed the veteran with a status post femur 
fracture of the left knee with repair.  He also noted that 
the veteran had decreased range of motion and subjective pain 
with no radiological findings as well as pain with range of 
motion.  He also indicated that the veteran's examination 
results compared to his last evaluation had not increased in 
severity.

Outpatient treatment records from the Providence, Rhode 
Island VA Medical Center from August 2002 to July 2004 show 
that the veteran was seen for complaints of pain, locking, 
giving way and buckling of the left knee.

In a Statement of Accredited Representative, submitted after 
the August 2004 supplemental statement of the case, the 
veteran, through his representative, argues that his left 
knee disability is manifested by moderate social and 
occupational impairment.  He also claims that his limitation 
of motion and painful range of motion prevent him from 
pursuing certain jobs.  In addition, the veteran argues that 
his disability would be more accurately rated under 
Diagnostic Code 5257 rather than the currently assigned 
Diagnostic Code 5259 and that his condition warrants a 20 
percent rating under that code.

In the Appellant's Brief, filed in January 2007, the veteran, 
through his representative, argues that an increased rating 
is warranted in this case because the clinical evidence of 
record shows complaints of painful motion, stiffness and 
instability and that there is a slight intermittent gait 
abnormality, tenderness in the left knee and a reduction in 
the normal range of motion for the left knee.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are 
also for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  They provide as follows:

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2006).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2006).  The intent of the Rating Schedule 
is to recognize actually painful, unstable or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service-connected left knee disability is 
currently assigned a 10 percent rating under Diagnostic Code 
5259.  This is the only evaluation available under this code.  
Thus, a higher rating under Diagnostic Code 5259 is not 
ascertainable.

The veteran contends that his disability is more accurately 
rated under Diagnostic Code 5257 which is used to rate knee 
impairment with recurrent subluxation or lateral instability.

During both his June 2003 and August 2004 VA examinations, 
the veteran complained of giving way in the left knee.  As 
previously noted, the veteran also reported experiencing 
buckling, locking and giving way of the left knee.  However, 
the objective findings have been consistently negative for 
any evidence of recurrent subluxation or instability.  In 
addition, during both VA examinations, the examiners noted 
that the veteran was able to ambulate without mechanical aide 
and varus, valgus and drawer tests has also been consistently 
negative.  Therefore, in the Board's opinion, the 
preponderance of the evidence demonstrates that there is no 
instability or subluxation of the left knee and a compensable 
rating is not warranted under Diagnostic Code 5257.

In addition, the objective evidence of record does establish 
that the veteran has been diagnosed with arthritis of the 
left knee and that the veteran does have some limitation of 
motion of the left knee.  At the time of the June 2003 VA 
examination, the veteran had full extension of the left knee 
and flexion was limited to 70 degrees, with pain.  At the 
time of the August 2004 VA examination, the veteran had full 
extension of the left knee and flexion was limited to 90 
degrees, with pain at the end point.  

There were no flare-ups reported during the June 2003 
examination as the veteran indicated that he experienced pain 
in his left knee on a constant basis.  However, the June 2003 
VA examiner noted that the veteran's left knee disability did 
not effect his activities of daily living and that the 
veteran was anticipating starting a job at that time.  
Likewise, during the August 2004 VA examination, the veteran 
did not report any flare-ups but instead complained of 
constant pain in his left knee.  The veteran also reported 
that he occasionally needed help getting dressed and that he 
missed approximately 12 days a month due to his left knee 
disability.  However, the VA examiner noted that during 
repetitive use testing, the veteran was able to flex both 
knees with 2 pound weights on his ankles and although he 
reported pain during this exercise, he did not demonstrate 
any weakness, fatigue or lack of endurance.  In addition, the 
August 2004 VA examiner noted that the veteran was working 31 
hours per week at that time.  

In the Board's judgment, even when all pertinent disability 
factors are considered, there is no appropriate basis for 
concluding that the limitation of extension more nearly 
approximates limitation to 10 degrees than 5 degrees, as 
required for a compensable rating under Diagnostic Code 5261.  
In addition, the record provides no appropriate basis for the 
Board to conclude that the limitation of flexion more nearly 
approximates limitation to 45 degrees than limitation to 60 
degrees as required for a compensable rating under Diagnostic 
Code 5260.  

If the veteran's left knee disability were strictly rated 
under either Code 5260 or 5261, it would be assigned a 
noncompensable rating.  However, the history of arthritis in 
1991 (prior to surgery), with at least some limitation of 
flexion supports a 10 percent rating under Codes 5003-5010.  
Nevertheless, it would not be appropriate to assign a 
separate 10 percent rating under Diagnostic Codes 5003 and/or 
5010 because the current left knee symptomatology is not 
characterized by subluxation or instability, as well as does 
not meet the requirements of 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998); 
VAOGCPREC 9-2004 (September 17, 2004).

In addition, the evidence does not show that an increased 
rating in excess of 10 percent is warranted under Diagnostic 
Code 5258, as the left knee disability is not characterized 
by evidence of semilunar dislocation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The Board has also considered all other potentially 
applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation for the left knee.  In addition, the doctrine of 
reasonable doubt is also inapplicable to this claim because 
the preponderance of the evidence is against the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

A disability rating in excess of 10 percent for 
osteochondritis dissecans of the left knee is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


